DETAILED ACTION
This office action is response to 11/10/2021. Claims 128-143 are amended. Claims 1-127 and 144-304 cancelled. Claims 128-143 are presented for examination.
Response to Arguments
2.       In view of examiner’s amendments to independent claim, and applicant’s arguments, see pages 7-11 in Remarks, filed 11/10/2021, with respect to claims 128-143 are rejected under 35 U.S.C. 103(a) as being unpatentable over Maguire (US 2011/0285511 A1) in view of Eden (US 2004/0242201 A1), have been fully considered and are persuasive.  These rejections have been withdrawn. 
Allowable Subject Matter
3.       Claims 128-143 are allowed in light of the Applicant’s argument and in light of the prior art made of record.
Reasons for Allowance
4.       The following is an examiner’s statement of reasons for allowance:
Regarding claim 128, the prior art of record, specifically Maguire (US 2011/0285511 A1) teaches a Radio Frequency Identification (RFID) tag configured to communicate with an RFID reader, the tag comprising: an Integrated Circuit (IC) including a first antenna port and a second antenna port; a first antenna configured to operate at a first frequency range and coupled to the first port; and a second antenna configured to operate at a second frequency range and coupled to the second port; wherein the first port and the second port are electrically isolated and the first frequency range is substantially different from the second frequency range (Fig. 1, paragraph 0032, Tag 220 also includes an antenna for exchanging wireless signals with its environment, paragraph 0060, protocol encoded for communication, and include a set of modulations, encodings, rates, timings, or any suitable parameters, Abstract, an Integrated Circuit (IC) for a Radio Frequency Identification (RFID) tag configured to communicate with an RFID reader).
Prior art of record, Eden (US 2004/0242201 A1) teaches a authentication system for determining a fraud score associated with a monetary transaction facilitated using a payment card in a store, said authentication system comprising: a transaction processor for processing data representative of an incoming payment transaction for determining said fraud-score based on at least the location of a cellular telephone of an owner of said payment card and a location of a store; a database for storing incoming payment transactions and fraud scores computed for incoming payment transactions; and a display unit for displaying data representative of processed incoming payment transactions (paragraph 0088, sequence (Maximum length null sequence) signal, and unique code signal, paragraph 0087, transmission and reception control timer, within prescribed time interval, paragraph 0089, identification signal comprises M-sequence signal, transmitted as intermittent signal).

However, the prior arts of record fail to teach, make obvious, or suggest, a wireless identification tag with varying ID transmission timing, the tag comprising:  transmitter to transmit a sequence of identification siqnal transmissions  having non uniform time intervals  between  transmissions of the sequence of identification signal  transmissions, wherein a first time interval of the nonuniform time intervals is a different length than a second time interval of  nonuniform time intervals, the first time interval being between a first transmission and a second transmission, the second time interval being between the second transmission and a third transmission, the first transmission, the second transmission, and the third transmission being consecutive identification signal transmissions within the sequence of identification siqnal transmissions, as presented in the claimed invention.

None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at or before the time it was filed.
Therefore, claims 128-143 are hereby allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
5.       The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see form “PTO-892 Notice of Reference Cited”).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRZA ALAM whose telephone number is (469) 295-9286.  The examiner can normally be reached on 8:00AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571) 272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MIRZA F ALAM/Primary Examiner, Art Unit 2689